Citation Nr: 9923538	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-33 840 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
pain (claimed as chronic aches due to undiagnosed illness).

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

3.  Entitlement to service connection for insomnia due to 
undiagnosed illness. 

4.  Entitlement to service connection for folliculitis, 
eczema, and contact dermatitis (claimed as body rash due to 
undiagnosed illness). 

5.  Entitlement to service connection for vertigo (claimed as 
dizziness and neurological disorientation due to undiagnosed 
illness).

6.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

7. Entitlement to service connection for fever due to 
undiagnosed illness.

8.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

9.  Entitlement to service connection for headaches due to 
undiagnosed illness.

10.  Entitlement to service connection for memory loss and 
irritability due to undiagnosed illness.

11.  Entitlement to service connection for a mid-back 
disorder.

12.  Entitlement to service connection for a left foot 
disorder.

13.  Entitlement to service connection for a right foot 
disorder.

14.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for tinea pedis, onychomycosis, 
and dermatophytosis of the feet (claimed as fungus infection 
of feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service in the Gulf War from November 
1990 to September 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
fatigue, insomnia, chronic aches, body rash, fever, diarrhea, 
headaches, dizziness, neurological disorientation, shortness 
of breath, memory loss, and irritability due to undiagnosed 
illness; mid-back pain; left foot pain; right foot pain; and 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for tinea pedis, 
dermatophytosis, and onychomycosis (claimed as fungus 
infection of the feet due to undiagnosed illness).

The veteran, her mother, and her representative appeared 
before a hearing officer at a hearing at the RO in September 
1997.  At the hearing, the veteran only presented testimony 
on four issues: body rash, left foot pain, right foot pain, 
and new and material evidence as to the fungal infection of 
the feet.  She further indicated that she was withdrawing the 
other issues.  However, in a subsequent timely filed December 
1997 substantive appeal, the veteran indicated that she was 
appealing all the issues listed on July 1997 statement of the 
case.  Therefore, the Board finds that it has jurisdiction of 
all the issues listed in July 1997 statement of the case. 



FINDINGS OF FACT

1.  Competent evidence does not indicate that the veteran 
currently has chronic fatigue that was incurred or aggravated 
during, or as a result of service, or that she manifests a 
chronic fatigue disability due to an undiagnosed illness.

2.  Competent evidence does not indicate that the veteran 
currently has insomnia that was incurred or aggravated 
during, or as a result of service, or that she manifests a 
chronic fatigue disability due to an undiagnosed illness.

3.  Competent medical evidence showing a nexus between the 
veteran's current diagnosis of musculoskeletal pain and her 
active service is not of record.

4.  The veteran's skin rash of her body has been attributed 
to the known clinical diagnoses of folliculitis, eczema, and 
allergic contact dermatitis.  

5.  The veteran's dizziness and disorientation has been 
attributed to the known clinical diagnosis of vertigo.

6.  Competent objective medical evidence of shortness of 
breath is not of record.

7.  Competent objective medical evidence of fever is not of 
record.

8.  Competent objective medical evidence of diarrhea is not 
of record.

9.  Competent objective medical evidence of headaches is not 
of record.

10.  Competent objective medical evidence of memory loss and 
irritability is not of record.

11.  Competent objective medical evidence of a disorder of 
the mid-back is not of record.

12.  Competent objective medical evidence of a left foot 
disorder is not of record.

13.  Competent objective medical evidence of a right foot 
disorder, which is shown to be related to service, is not of 
record.

14.  Service connection for a fungus infection of the feet 
was denied by the RO in a January 1993 rating decision.  The 
veteran did not submit a notice of disagreement with that 
decision.

15.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
for service connection for a fungal infection of the feet, to 
include tinea pedis, dermatophytosis, and onychomycosis of 
the left toenails.

16.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a fungal 
infection of the feet to include tinea pedis, 
dermatophytosis, and onychomycosis of the left toenails is 
cumulative.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for fatigue due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 (1998).

2.  The veteran's claim of entitlement to service connection 
for insomnia due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 (1998).

3.  The veteran's claim of entitlement to service connection 
for musculoskeletal (claimed as chronic aches due to 
undiagnosed illness) is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for folliculitis, eczema, and contact dermatitis (claimed as 
body rash due to undiagnosed illness) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for vertigo (claimed as dizziness and neurological 
disorientation due to undiagnosed illness) is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The veteran's claim of entitlement to service connection 
for shortness of breath due to undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The veteran's claim of entitlement to service connection 
for fever due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

8.  The veteran's claim of entitlement to service connection 
for diarrhea due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

9.  The veteran's claim of entitlement to service connection 
for headaches due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

10.  The veteran's claim of entitlement to service connection 
for memory loss and irritability due to undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

11.  The veteran's claim of entitlement to service connection 
for a mid-back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

12.  The veteran's claim of entitlement to service connection 
for a left foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

13.  The veteran's claim of entitlement to service connection 
for a right foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

14. The January 1993 rating decision denying service 
connection for fungus infection of the feet is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

15.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinea pedis, dermatophytosis, and 
onychomycosis (claimed as fungus infection) of the feet is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for musculoskeletal 
pain (claimed as chronic aches), fatigue, insomnia due to an 
undiagnosed illness; folliculitis, eczema, and contact 
dermatitis (claimed as body rash due to an undiagnosed 
illness); vertigo (claimed as dizziness due to an undiagnosed 
illness); shortness of breath, fever, diarrhea, headaches, 
neurological dysfunction, memory loss, and irritability due 
to undiagnosed illness; mid-back pain; left foot disorder; 
and right foot disorder.  It is necessary to determine if she 
has submitted a well grounded claim with respect to each 
issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran exhibiting objective indications of chronic 
disability resulting from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Disabilities due to undiagnosed illness

Initially, in reviewing the veteran's claims for various 
disabilities due to undiagnosed illness, the Board looks to 
the evidence to determine if any of her complaints were first 
manifest prior to active service in the Gulf or whether the 
complaints can be attributed to any known clinical diagnoses.  
Furthermore, if a disability is not manifest during service 
in Gulf, but is shown to a degree of 10 percent or more not 
later than December 31, 2001.

In this case, the evidence of record does not reflect any 
documented evidence of pertinent symptomatology prior to the 
veteran's service in the Gulf.  Service medical records from 
the veteran's period of active service in the Persian Gulf  
indicate she was seen complaining of headaches with 
stuffiness, a fever, and a sore throat during service.  The 
diagnosis was upper respiratory infection.  There is no 
further objective evidence of any of the alleged disabilities 
during the veteran's service period in the Gulf from January 
to August 1991, or during the remainder of her period of 
active service to September 1991.  At her August 1991 
discharge examination, the veteran reported experiencing 
frequent headaches, fever, and diarrhea during service.  On 
physical examination, there were no neurological, 
musculoskeletal, psychiatric, or respiratory disorders.  

A.  Fatigue and Insomnia 

After reviewing the evidence of record, the Board finds that 
there is no competent evidence linking any current complaints 
of fatigue to service or to an undiagnosed illness.  The 
evidence of record does not show any objective findings of 
fatigue following service.  Although fatigue was noted at the 
March 1994 VA Persian Gulf registry examination, the 
examination was unremarkable.  At a May 1996 VA examination, 
the veteran reported some difficulty falling and staying 
asleep.  However, she stated she had good energy and 
concentration, continued to exercise and enjoyed jogging.  
Neither of these reports identified any underlying pathology 
with regard to these complaints and there were no diagnoses 
of any disability related to these complaints.

With respect to the veteran's allegations that she suffers 
from fatigue and insomnia due an undiagnosed disability that 
had its onset in the Persian Gulf, the Board notes that the 
symptomatology of which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  As noted above, 38 C.F.R. § 3.317 states that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability."  That 
section further states that "[f]or purposes of this section, 
'objective indications of chronic disability' include both  
'signs', in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification."  
Id.  The VA general counsel has determined that many of the 
signs or symptoms appear to be susceptible to lay observation 
by the veteran or other persons, obviating the need for 
medical evidence.  However, the general counsel further found 
that the manifestation of one or more signs or symptoms of 
undiagnosed illness require some objective indication of the 
presence of a chronic disability attributable to an 
undiagnosed illness before awarding compensation.  See 
VAOPGCPREC 4-99 (1999).

In the instant case, while the veteran is considered 
competent to report that on which she has personal knowledge, 
that is, what comes to her through her senses,  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994),  she cannot meet the 
burden imposed by section 5107(a) merely by presenting her 
lay statements as to the existence of a disorder and a 
relationship between that disorder and her service, 
additional objective evidence, whether medical or non-
medical, is required.  38 C.F.R. § 3.317 (1998).  Here, the 
veteran has not brought forth competent evidence, medical or 
otherwise, of objective indications of fatigue or insomnia.  
In fact, the veteran herself stated that she has continued to 
work, perform her Reserve duty, and exercise daily.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); Rabideau, 2 Vet.App. at 143-144.  
As the veteran has not submitted any competent evidence of a 
fatigue or insomnia disorder, the Board must deny the claim 
as not well grounded.  See Caluza, 7 Vet.App. at 505.

C.  Musculoskeletal pain

The Board finds that the claim for service connection for 
musculoskeletal pain is not well grounded.  A February 1994 
private medical record indicates that the veteran was 
complaining of neck tenderness and inability to bend over.  
Increased neck stiffness and tenderness especially to the 
scalene and chest trapezius muscle group was noted.  The 
assessment was underlying musculoskeletal pain.  However, 
private and VA medical records, including a VA Persian Gulf 
registry examination, prior and subsequent to this diagnosis 
show that the veteran reported that she had no major 
complaints and there were no diagnoses related to 
musculoskeletal pain.  In May 1996, she did refer to neck 
pain almost every day, which the examiner attributed to being 
unable to sleep at night.

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  As noted above, the 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  VAOPGCPREC 
4-99 (1999).  However, she cannot meet the burden imposed by 
section 5107(a) merely by presenting her lay statements as to 
the existence of a disorder and a relationship between that 
disorder and her service because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the instant case, there is no 
competent medical evidence linking any current 
musculoskeletal pain disorder to her active military service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for musculoskeletal pain is not well 
grounded and is denied.


D.  Body rash 

Upon review of the evidence, the Board notes that the veteran 
had alleged that she has a body rash which has not been 
diagnosed and she believes developed as a result of her 
service in the Gulf in 1991.  However, in this case, the 
veteran's body rash has been attributed to folliculitis, 
eczema and contact dermatitis.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the body rash is not attributable to any undiagnosed 
illness.  

At an October 1992 VA examination, the veteran complained of 
a skin rash of her feet, but indicated that she had no other 
skin condition.  The issue of a skin disorder of her feet is 
the subject of a subsequent discussion.  At her March 1994 VA 
Persian Gulf Registry examination, the examiner specifically 
noted negative findings for skin rash and the evaluation of 
the skin was normal.  VA medical records from October 1994 to 
January 1995 show that the veteran was seen complaining of a 
body rash since her return from the Persian Gulf.  On 
evaluation, a dry rash on the arms, legs, and back was noted.  
The assessments included rash of unknown etiology and 
folliculitis.

At a May 1996 VA examination, the veteran reported that she 
experienced generalized itching while stationed in Saudi 
Arabia, but that she did not seek treatment.  She contended 
that she has continued to experienced a generalized body rash 
since that time.  On evaluation, multiple 2-3 mm annular 
subcutaneous papular lesions scattered over the entire body 
were noted.  There was no drainage and no evidence of 
inflammation.  The examiner stated that this may be oil gland 
occlusion or may be molluscum contagiosum, although it would 
be unusual to see it persist for such a long time.

Private medical records from February to June 1996 show that 
the veteran was for a papular body rash mainly from her arms 
to her legs which she reported began when she was in Saudi 
Arabia in 1991.  A skin biopsy of the rash revealed subacute 
spongiotic microvesicular dermatitis, which the dermatologist 
stated could clinically be eczema or allergic contact 
dermatitis. 

At her September 1997 hearing, the veteran testified that she 
began experience a body rash in January 1991 while she was 
stationed in the Gulf, and that she was provided with 
Ibuprofen and cream as treatment.  The veteran reported that 
she had been evaluated by private and VA dermatologist and 
that no one could provide a diagnosis.

Both VA and private medical records show diagnoses of 
folliculitis, eczema, and contact dermatitis.  Because the 
veteran's body rash has been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that such diagnoses have not 
been related to the veteran's period of service.  While the 
veteran has alleged that her skin rash is due to her active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that she has the requisite training to 
proffer medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board has 
carefully considered the veteran's statements with respect to 
her claim; however, through her statements alone, she cannot 
meet the burden imposed by section 5107(a) merely by 
presenting her lay statements as to the existence of a 
disease and a relationship between that disease and her 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski,  2 Vet. App. 609, 611 (1992).  Accordingly, the 
Board concludes that this claim is not well grounded and 
thus, is denied.


E.  Dizziness and neurological disorientation

Upon review of the evidence, the Board notes that the veteran 
had alleged that she experienced dizziness and disorientation 
which has not been diagnosed and she believes developed as a 
result of her service in the Gulf in 1991.  However, here, 
the veteran's dizziness and disorientation have been 
attributed to vertigo.  The record therefore establishes that 
the veteran has a diagnosed condition and that the dizziness 
and disorientation are not attributable to any undiagnosed 
illness.  

An October 1994 VA medical record indicates that the veteran 
complained of lightheadedness when she laid down.  She 
reported this began approximately one year ago.  The 
assessment was positional vertigo.

At a May 1996 VA examination, the veteran reported 
experiencing occasional feelings of dizziness and 
disorientation especially when changing posture.  On 
evaluation, the veteran neurological examination was normal 
with no indication of visual field impairment or raised 
intracranial pressure.  The diagnosis included post-Gulf war 
syndrome.

However, as shown above, in this case, a diagnosis of vertigo 
has been made by the VA.  The record therefore establishes 
that the veteran has a diagnosed condition and that the 
dizziness and disorientation are not attributable to any 
undiagnosed illness.  As the veteran's dizziness and 
disorientation have been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.

Additionally, the Board notes that vertigo has not been 
related to the veteran's period of service.  The Board notes 
at a May 1996 VA examination, the examiner diagnosed post-
Gulf War syndrome; however, the objective medical evidence 
revealed normal findings and the examiner did not indicate 
the basis for this diagnosis.  While the veteran has alleged 
that her dizziness and disorientation is due to her active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that she has the requisite training to 
proffer medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet.App. 211.  The Board has carefully 
considered the veteran's statements with respect to her 
claim; however, through her statements alone, she cannot meet 
the burden imposed by section 5107(a) merely by presenting 
her lay statements as to the existence of a disease and a 
relationship between that disease and her service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak,  2 Vet. App. at 611.  
Accordingly, the Board concludes that the veteran's claim of 
service connection for dizziness and neurological 
disorientation (now diagnosed as vertigo) is not well 
grounded and thus, is denied.

F.  Shortness of breath

After reviewing the evidence of record, the Board finds that 
there is no competent evidence of shortness of breath of 
record.  

Private medical records from February to September 1993 show 
that the veteran did not complain of shortness of breath or 
chest pain, and that her lungs were clear.  At her March 1994 
VA Persian Gulf Registry examination, the examiner 
specifically noted negative complaints and findings of 
shortness of breath and the evaluation of the chest was 
normal.  Chest x-rays were normal.

At a May 1996 VA examination, the veteran reported that she 
experienced shortness of breath after running or going up 
stairs.  She denied chest pain and cough expectoration.  On 
evaluation, her lungs were clear with good and symmetrical 
ventilation.  There were no rales, wheezing, or rhonchi 
noted.  A spirometry was normal.

The veteran's claim for service connection for shortness of 
breath due to an undiagnosed illness is not well grounded.  
See Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Although the 
veteran has stated that she experienced shortness of breath, 
there is no competent medical evidence of shortness of breath 
which is related to service.  As noted previously, the 
veteran is competent to report on that which he has personal 
knowledge.  Layno, 6 Vet. App. at 470.  However, her 
statement that she experiences shortness of breath due to an 
undiagnosed illness as a result of her service in the Persian 
Gulf cannot serve to well ground the claim because she is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).   In the absence of proof of a current 
disability that is related to service, there can be no valid 
claim.  See Brammer , 3 Vet. App. at 225.  The veteran's 
assertions that she has a disability are not competent and do 
not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).   Therefore, the Board concludes that 
the veteran's claim for service connection for shortness of 
breath due to an undiagnosed illness is not well grounded.  
Accordingly, the claim for service connection for shortness 
of breath due to an undiagnosed illness is denied.  38 
U.S.C.A. § 5107 (West 1991).

G.  Fever

After reviewing the evidence of record, the Board finds that 
there is no competent evidence of fever of record.  

The post-service evidence reflects that the veteran was 
evaluated on several occasions for various reasons.  These 
records, which include both private and VA medical records 
from October 1992 to May 1996, are significant for the lack 
of findings to support her claim for fever due to an 
undiagnosed illness.

The veteran's claim for service connection for fever due to 
an undiagnosed illness is not well grounded.  See Caluza, 
supra.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Although the veteran has stated 
that she experienced fever due to an undiagnosed illness, 
there is no competent medical evidence of fever.  As noted 
previously, the veteran is competent to report on that which 
she has personal knowledge.  Layno, 6 Vet. App. at 470.  
However, her statement that she experiences a fever due to an 
undiagnosed illness as a result of her service in the Persian 
Gulf cannot serve to well ground the claim because she is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet.App. at 93.  In the absence of proof of a 
current disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  The veteran's assertions that 
she has a disability are not competent and do not establish a 
well grounded claim.  Chelte, 10 Vet. App. 268.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for fever due to an undiagnosed illness is not 
well grounded.  Accordingly, the claim for service connection 
for fever due to an undiagnosed illness is denied.  38 
U.S.C.A. § 5107 (West 1991).
 
H.  Diarrhea

After reviewing the evidence of record, the Board finds that 
there is no competent evidence of diarrhea of record.

The post-service evidence reflects that the veteran was 
evaluated on several occasions for various reasons.  These 
records, which include both private and VA medical records 
from October 1992 to May 1996, are significant for the lack 
of findings to support her claim for diarrhea due to an 
undiagnosed illness.  In fact, at a May 1996 VA examination, 
the veteran specifically denied experiencing diarrhea and 
evaluation of the digestive system revealed a global, soft 
depressible abdomen with good peristalsis and no masses. 

The veteran's claim for service connection for diarrhea due 
to an undiagnosed illness is not well grounded.  See Caluza, 
supra.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Although the veteran has stated 
that she experienced diarrhea due to an undiagnosed illness, 
there is no competent medical evidence of diarrhea.  As noted 
previously, the veteran is competent to report on that which 
she has personal knowledge.  Layno, 6 Vet. App. at 470.  
However, her statement that she experiences diarrhea due to 
an undiagnosed illness as a result of her service in the 
Persian Gulf cannot serve to well ground the claim because 
she is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet.App. at 93.  In the absence of proof of 
a current disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  The veteran's assertions that 
she has a disability are not competent and do not establish a 
well grounded claim.  Chelte, 10 Vet. App. 268.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for diarrhea due to an undiagnosed illness is not 
well grounded.  Accordingly, the claim for service connection 
for diarrhea due to an undiagnosed illness is denied.  38 
U.S.C.A. § 5107 (West 1991).

I.  Headaches

After reviewing the evidence of record, the Board finds that 
there is no competent evidence of headaches of record.

The post-service evidence reflects that the veteran was 
evaluated on several occasions for various reasons.  These 
records, which include both private and VA medical records 
from October 1992 to May 1996, are significant for the lack 
of findings to support her claim for headaches due to an 
undiagnosed illness.

The veteran's claim for service connection for headaches due 
to an undiagnosed illness is not well grounded.  See Caluza, 
supra.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Although the veteran has stated 
that she experienced headaches due to an undiagnosed illness, 
there is no competent medical evidence of headaches.  As 
noted previously, the veteran is competent to report on that 
which she has personal knowledge.  Layno, 6 Vet. App. at 470.  
However, her statement that she experiences headaches due to 
an undiagnosed illness as a result of her service in the 
Persian Gulf cannot serve to well ground the claim because 
she is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet.App. at 93.  In the absence of proof of 
a current disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225.  The veteran's assertions that 
she has a disability are not competent and do not establish a 
well grounded claim.  Chelte, 10 Vet. App. 268.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for headaches due to an undiagnosed illness is not 
well grounded.  Accordingly, the claim for service connection 
for headaches due to an undiagnosed illness is denied.  38 
U.S.C.A. § 5107 (West 1991).

J.  Memory loss and irritability

After reviewing the evidence of record, the Board finds that 
there is no competent evidence of memory loss or irritability 
of record.

At a May 1996 neurological VA examination, the veteran 
complained of feeling irritable at time and experiencing 
difficulty remembering names.  The neurological evaluation 
was normal.  At contemporaneous VA psychiatric examination, 
her immediate, recent, and past memory were intact.  Her 
affect was anxious but appropriate and she reported that she 
had friends and interest in doing things.  The examiner noted 
that the veteran indicated that she did not suffer from any 
psychiatric problems.  The diagnosis was no psychiatric 
disorder.

The veteran's claim for service connection for memory loss 
and irritability due to an undiagnosed illness is not well 
grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  Although the veteran has stated that she experienced 
memory loss and irritability due to an undiagnosed illness, 
there is no competent medical evidence of memory loss and 
irritability.  As noted previously, the veteran is competent 
to report on that which she has personal knowledge.  Layno, 
6 Vet. App. at 470.  However, her statement that she 
experiences memory loss and irritability due to an 
undiagnosed
illness as a result of her service in the Persian Gulf cannot 
serve to well ground the claim because she is not competent 
to make such an allegation, as this requires competent 
medical evidence which indicates that the claim is plausible 
or possible.  Caluza, 7 Vet. App. at 507; see also Robinette, 
8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 
Vet.App. at 93.  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  The veteran's assertions that she has a memory 
loss and irritability disability are not competent and do not 
establish a well grounded claim.  Chelte, 10 Vet. App. 268.  
Therefore, the Board concludes that the veteran's claim for 
service connection for memory loss and irritability due to an 
undiagnosed illness is not well grounded.  Accordingly, the 
claim for service connection for memory loss and irritability 
due to an undiagnosed illness is denied.  38 U.S.C.A. § 5107 
(West 1991).

II.  Mid-back disorder

Service medical records from the veteran's period of active 
service in the Persian Gulf from 1990 to 1991 show that the 
veteran complained of mid-back pain due to a weight falling 
on her.  There was no diagnosis of a back disorder.  At her 
August 1991 discharge examination, the veteran again reported 
a back injury in service; however, her musculoskeletal 
evaluation was normal.

A February 1994 private medical record indicates that the 
veteran was seen complaining of neck stiffness and tenderness 
and the inability to bend at the waist.  The assessment was 
underlying musculoskeletal pain.  At a May 1996 VA 
examination, the veteran complained of neck pain, but made no 
mention of back pain.  On evaluation, there were no findings 
of back pain or any back disability.

The veteran's claim for service connection for mid-back pain 
disorder is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  Although the veteran has stated that she 
experienced mid-back pain, there is no competent medical 
evidence of a mid-back disability.  As noted previously, the 
veteran is competent to report on that which she has personal 
knowledge.  Layno, 6 Vet. App. at 470.  However, her 
statement that she experienced mid-back pain as a result of 
her service in the Persian Gulf cannot serve to well ground 
the claim because she is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet.App. at 93.  In 
the absence of proof of a current disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  The veteran's 
assertions that she has a mid-back disability are not 
competent and do not establish a well grounded claim.  
Chelte, 10 Vet. App. 268.  Therefore, the Board concludes 
that the veteran's claim for service connection for a mid-
back disorder is not well grounded.  Accordingly, the claim 
for service connection for a mid-back disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).

III.  Left foot disorder

Service medical records from the veteran's period of active 
service in the Persian Gulf from 1990 to 1991 show that the 
veteran complained of pain in the left foot and toe.  On 
evaluation, there was swelling and tenderness over the 
lateral aspect of the foot inferior to the lateral malleolus.  
The assessment included tendonitis.  At her August 1991 
discharge examination, the veteran reported that she had 
experienced foot trouble in service; however, the evaluation 
of the lower extremities was normal.

At an October 1992 VA examination, the veteran reported a 
rash of her toes and feet.  The diagnosis was fungus 
infection of the feet. 

An April 1997 private medical record indicates that the 
veteran was seen complaining of pain in her left great toe.  
An orthopedic evaluation was normal. 

At her September 1997 hearing, the veteran testified that the 
problem with her left foot was not a pain injury, but was a 
fungal infection.  She reported that during her service in 
the Gulf she began experiencing itching of her left foot.  
She stated that she was told it was a fungal infection and 
was provided topical cream.  However, the Board notes that 
the RO, in January 1993, denied entitlement to service 
connection for a fungus infection of the feet.  As the 
veteran has filed a claim to reopen this issue, it is the 
subject of a subsequent discussion.  The Board finds that the 
current issue in discussion concerns left foot pain, 
including tendonitis, and does not include symptoms 
attributable to a fungus infection of the left foot.

The veteran's claim for service connection for a left foot 
disorder is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  Although the veteran has stated that she 
experienced a left foot disorder, there is no competent 
medical evidence of a left foot disability.  As noted 
previously, the veteran is competent to report on that which 
she has personal knowledge.  Layno, 6 Vet. App. at 470.  
However, her statement that she experienced left foot pain as 
a result of her service in the Persian Gulf cannot serve to 
well ground the claim because she is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette, 8 
Vet. App. at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 
Vet.App. at 93.  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225.  The veteran's assertions that she has a left 
foot disability are not competent and do not establish a well 
grounded claim.  Chelte, 10 Vet. App. 268.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for a left foot disorder is not well grounded.  
Accordingly, the claim for service connection for a left foot 
disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

IV.  Right foot disorder

Service medical records from the veteran's period of active 
service in the Persian Gulf from 1990 to 1991 show that the 
veteran complained of pain in the right great toe and in the 
left foot.  On evaluation, it was noted that the right great 
toe nail was separated from the medial nailbed.  The 
assessment included abnormal nail growth and tendonitis.  At 
her August 1991 discharge examination, the veteran reported 
that she had experienced foot trouble in service; however, 
the evaluation of the lower extremities was normal.

At an October 1992 VA examination, the veteran reported that 
she began to experience pain in the lateral aspect of her 
right foot during service in 1991.  The veteran complained of 
pain after walking one hour in flat shoes, but indicated that 
she could wear high heels without difficulty.  On evaluation, 
there was no swelling, erythema, tenderness, or deformity in 
any of the joints of the right foot.  Slight tenderness over 
the 5th metatarsal was noted.  Her arches were well 
maintained and she could heel and toe walk without 
difficulty.  A x-ray evaluation of the right foot revealed no 
significant bone or joint abnormality.  The impression was 
negative examination of the right foot.

The Board notes that the RO, in a January 1993 rating 
decision, denied entitlement to service connection for a 
right foot disorder on the basis that a right great toenail 
separation resolved and left no residual disability.  The 
Board views the current claim as different from the earlier 
claim.

Additional evidence submitted since that decision include 
additional service medical records showing complaints of pain 
in the right great toenail.  On evaluation, it was noted that 
the right great toenail had separated from the medial nail 
bed.  The assessment was abnormal nail growth.  A May 1996 VA 
examination revealed onychomycosis of the great toenails 
bilaterally.  

In a November 1996 rating decision, the RO reopened the 
veteran's claim for a right foot disorder but denied service 
connection for a right foot disorder on the basis that there 
was no competent evidence indicating a nexus between the 
veteran's current onychomycosis of the great toenail of the 
right foot and her right great toenail separation during 
service.  

Upon review of the evidence of record, the Board notes that 
an April 1997 private medical record show that the veteran 
was seen complaining of pain in her right great toe.  
Onychomycosis was diagnosed.

At her September 1997 hearing, the veteran testified that she 
injured her right foot, between her ankle and fifth toe, 
during service and was told she had tendonitis.  According to 
the veteran, she has continued to experience pain in the 
right foot when running and occasionally walking.  The 
veteran also testified that she was not concerned with 
treatment for her right toenail during service, but that her 
concern with her right foot was the muscle injury.

The veteran is competent to report that on which she has 
personal knowledge, that is that she injured her right foot 
during active service and has right foot pain.  Layno, 6 Vet. 
App. at 470.  However, this does not serve to well ground the 
claim because she is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet.App. at 93.  Her 
statements are not supported by any objective evidence or by 
any competent medical authority.  The only treatment for 
tendonitis in service was of the left foot.  There were no 
complaints of pain in the right foot during service.  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  

Moreover, the Board finds that the veteran has failed to 
submit competent medical evidence of a nexus between her 
current onychomycosis of the right foot and her active 
service.  Thus, the claim for service connection for a right 
foot disorder is not well grounded.  Accordingly, the claim 
for service connection for a right foot disorder is denied.  
38 U.S.C.A. § 5107 (West 1991).

V.  New and material evidence

The RO initially denied service connection for a fungus 
infection of the feet in January 1993.  At that time, the 
evidence included the veteran's claim, service medical 
records, and an October 1992 VA examination report.  Service 
medical records show no complaints, findings, or diagnosis of 
any fungus infection of the feet during service.  At her 
August 1991 discharge examination, the evaluation of the 
lower extremities was normal.  At the October 1992 VA 
examination, the veteran complained of a scaly itchy rash 
between her toes and on the heels of her feet.  On 
evaluation, there was mild scaling of both heels and between 
the toes of both feet compatible with a fungal infection.  
The impression was fungus infection of the feet of a mild 
degree compatible with athlete's feet.

At the time of the January 1993 rating decision, there was 
evidence of current disability of a fungus infection of the 
veteran's feet and the veteran had asserted that this began 
during service.  However, the RO noted that there was no 
competent medical evidence of a nexus between the veteran's 
fungus infection of the feet and her active service.  The 
veteran did not file a notice of disagreement to the January 
1993 rating decision.

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court), when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Since the January 1993 determination, the veteran has 
requested that her claim of  service connection for fungal 
infection of the feet be reopened.  Evidence submitted in 
support of her claim includes additional service medical 
records, VA and private medical records from February 1993 to 
April 1997, and the veteran's statements and testimony.  

At her March 1994 VA Persian Gulf Registry examination, the 
examiner specifically noted negative findings for skin rash 
and the evaluation of the skin and the extremities was 
normal.  An October 1994 VA medical record shows that the 
veteran complained of athlete's feet.  The assessment was 
tinea pedis.

At a May 1996 VA examination, the veteran reported that she 
began to experience athlete's feet in 1991 while in service 
and that it has continued.  On evaluation, there was moderate 
scaling tinea pedis of the sole of the right foot and 
dermatophytosis of the last three interspaces of the right 
foot as well as scaling tinea pedis of the left sole, 
maceration of scaling of the last three interspaces, and 
onychomycosis of all five toenails of the left foot.  The 
assessment included scaling type tinea pedis of both soles, 
dermatophytosis of the interspaces of both feet, and 
onychomycosis of the toenails of both feet, including five 
toenails of the left foot. 

An April 1997 private medical record indicates that the 
veteran was seen complaining of a fungus on the nails of her 
feet.  A dermatological evaluation revealed significant 
onychomycosis of the bilateral toenails.  A partial nail 
avulsion of the left hallux medial border was required.

At her September 1997 hearing, the veteran reported that she 
has been diagnosed with tinea pedis, dermatophytosis, and 
onychomycosis of both feet.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
veteran has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As noted previously, the veteran is competent to report that 
on which she has personal knowledge.  Layno, 6 Vet. App. at 
470.  However, to the extent that the veteran contends that 
her current tinea pedis, dermatophytosis, and onychomycosis 
is related to her service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and are not material.  See Pollard v. 
Brown, 6 Vet.App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).

The Board finds that the veteran's testimony and statements 
as well as the VA and private medical records are cumulative 
of that which was before the RO at the time of the January 
1993 rating decision.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  None of the evidence submitted since the January 
1993 denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  At the time 
of the January 1993 rating decision, the records established 
that the veteran had a current diagnosis of a fungal 
infection of the feet.  However, there was a lack of 
competent evidence of continuity of symptomatology since 
service nor was there evidence of a nexus to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  The current diagnoses provides diagnostic names, 
including tinea pedis, dermatophytosis, and onychomycosis, 
for the veteran's fungus infection of the feet and is 
cumulative and redundant of that which was previously 
considered.
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for fungus 
infection of the feet, now claimed as tinea pedis, 
dermatophytosis, and onychomycosis.


ORDER

Service connection for fatigue is denied.  Service connection 
for insomnia is denied.  Service connection for 
musculoskeletal pain is denied.  Service connection for 
folliculitis, eczema, and allergic contact dermatitis is 
denied.  Service connection for vertigo is denied.  Service 
connection for shortness of breath is denied.  Service 
concoction for fever is denied.  Service connection for 
diarrhea is denied.  Service connection for headaches is 
denied.  Service connection for memory loss and irritability 
is denied.  Service connection for a mid-back disorder is 
denied.  Service 
	(CONTINUED ON NEXT PAGE)



connection for a left foot disorder is denied.  Service 
connection for a right foot disorder is denied.  The 
veteran's petition to reopen her claim for fungus infection 
of the feet, diagnosed as tinea pedis, onychomycosis, and 
dermatophytosis is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

